Citation Nr: 1607588	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2013.  A transcript of that hearing is of record.

This matter was previously before the Board and denied in a November 2014 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In August 2015, the Court vacated the November 2014 Board decision and remanded this matter for action consistent with the terms of a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Court vacated and remanded this matter, the Veteran submitted additional evidence to be considered in connection with his appeal.  See October 2015 and November 2015 Written Statements of the Veteran, his wife and brother; see also 1973 Private Medical Records.  The Veteran also specifically requested that his case be remanded to the AOJ for review of the additional evidence he submitted.  See November 2015 Additional Evidence Response Form.  In accordance with his wishes, the appeal will be remanded for the AOJ to consider the additional evidence.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if there are any additional documents that he would like to have considered in connection with his appeal.  Any identified documents for which the necessary authorization is provided should be obtained.  

2.  After the above has been completed to the extent possible, readjudicate the remanded claim, to include consideration of the additional evidence submitted by the Veteran after August 2015.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



